Exhibit 10.8

EXECUTION COPY

 

SECURITY AGREEMENT
(with respect to the Revolving Credit Agreement)

made by

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP,
as Pledgor

and

THE SERVICEMASTER COMPANY
(with respect to Sections 9.15 and 9.16 only)

in favor of

CITIBANK, N.A.,
as Administrative Agent and as Revolving Credit Collateral Agent

Dated as of July 24, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

 

DEFINED TERMS

 

2

 

1.1

 

Definitions

 

2

 

1.2

 

Other Definitional Provisions

 

5

 

 

 

SECTION 2

 

[RESERVED]

 

5

 

 

 

 

 

SECTION 3

 

GRANT OF SECURITY INTEREST

 

5

 

3.1

 

Pledged Collateral

 

5

 

3.2

 

Limitation on Grant; Certain Exceptions

 

6

 

3.3

 

Intercreditor Relations

 

7

 

 

 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

7

 

4.1

 

Title; No Other Liens

 

8

 

4.2

 

Perfected Liens.

 

8

 

 

 

SECTION 5

 

COVENANTS

 

9

 

5.1

 

Maintenance of Security Interest

 

9

 

5.2

 

Maintenance of Value of Collateral

 

9

 

 

 

SECTION 6

 

REMEDIAL PROVISIONS

 

10

 

6.1

 

Proceeds to be Turned Over to the Collateral Agent

 

10

 

6.2

 

Application of Proceeds

 

10

 

6.3

 

Code and Other Remedies

 

11

 

6.4

 

Excess Paid Over

 

12

 

 

 

SECTION 7

 

THE COLLATERAL AGENT

 

12

 

7.1

 

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

12

 

7.2

 

Duty of Collateral Agent

 

13

 

7.3

 

Financing Statements

 

13

 

7.4

 

Authority of Collateral Agent

 

14

 

 

 

SECTION 8

 

NON-LENDER SECURED PARTIES

 

14

 

8.1

 

Rights to Collateral

 

14

 

8.2

 

Appointment of Agent

 

15

 

8.3

 

Waiver of Claims

 

16

 

 

 

SECTION 9

 

MISCELLANEOUS

 

16

 

9.1

 

Amendments in Writing

 

16

 

9.2

 

Notices

 

16

 

9.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

17

 

9.4

 

Indemnification

 

17

 

9.5

 

Successors and Assigns

 

17

 

9.6

 

Counterparts

 

18

 

9.7

 

[Reserved]

 

18

 


--------------------------------------------------------------------------------


 

9.8

 

Severability

 

18

 

9.9

 

Section Headings

 

18

 

9.10

 

Integration

 

18

 

9.11

 

GOVERNING LAW

 

18

 

9.12

 

Submission to Jurisdiction; Waivers

 

18

 

9.13

 

Acknowledgments

 

19

 

9.14

 

WAIVER OF JURY TRIAL

 

19

 

9.15

 

Additional Pledgors

 

19

 

9.16

 

Releases

 

20

 

9.17

 

Judgment

 

21

 

SCHEDULES

1         Notice Address of Pledgor

2


--------------------------------------------------------------------------------


SECURITY AGREEMENT

(with respect to the Revolving Credit Agreement)

SECURITY AGREEMENT, dated as of July 24, 2007, made by ServiceMaster Consumer
Services Limited Partnership (the “Pledgor”) and (with respect to Sections 9.15
and 9.16 only) the Parent Borrower (as defined below), in favor of CITIBANK,
N.A., as collateral agent (in such capacity, the “Revolving Credit Collateral
Agent”) and administrative agent (in such capacity, the “Administrative Agent”)
for the banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Revolving Credit
Agreement described below.

W I T N E S S E T H :

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “Revolving Credit
Agreement”), among the Parent Borrower, the U.S. Subsidiary Borrowers (together
with the Parent Borrower, the “U.S. Borrowers”), the Foreign Subsidiary
Borrowers (as defined in the Revolving Credit Agreement) from time to time party
thereto (together with the U.S. Borrowers, the “Borrowers”), the Lenders,
Citibank, N.A., as Administrative Agent and Revolving Credit Collateral Agent,
and the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Term Loan Credit Agreement”), among
the Parent Borrower (as successor by merger to CDRSVM Acquisition Co., a
Delaware corporation), the several banks and other financial institutions from
time to time parties thereto (as further defined in the Term Loan Credit
Agreement, the “Term Loan Lenders”), Citibank, N.A., as administrative agent (in
its specific capacity as administrative agent, the “Term Loan Administrative
Agent”), and collateral agent (in its specific capacity as collateral agent, the
“Term Loan Collateral Agent”) for the Term Loan Lenders thereunder, and the
other parties party thereto, the Term Loan Lenders have severally agreed to make
extensions of credit to the Parent Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain Security Agreement, dated as of the date
hereof, (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Term Loan Security Agreement”) among the
Pledgor, the Term Loan Administrative Agent and the Term Loan Collateral Agent,
the Pledgor has granted a Lien to the Term Loan Collateral Agent for the benefit
of the Secured Parties (as defined therein) on the Pledged Collateral (as
defined therein);

WHEREAS, the Revolving Credit Collateral Agent, the Administrative Agent, the
Term Loan Collateral Agent and the Term Loan Administrative Agent have entered
into an Intercreditor


--------------------------------------------------------------------------------


Agreement, acknowledged by the Parent Borrower, Holdings and certain
Subsidiaries of the Parent Borrower, dated as of the date hereof (as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Section 9.1 hereof), the “Intercreditor Agreement”);

WHEREAS, the Pledgor is a wholly owned subsidiary of the Parent Borrower, and
the Borrowers and the Pledgor are members of an affiliated group of companies
and are engaged in related businesses, and the Pledgor will derive substantial
direct and indirect benefit from the making of the extensions of credit under
the Revolving Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Revolving Credit Agreement that the
Pledgor shall execute and deliver this Agreement to the Revolving Credit
Collateral Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Revolving Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, and in consideration of the receipt of other
valuable consideration (which receipt is hereby acknowledged), the Pledgor
hereby agrees with the Administrative Agent and the Revolving Credit Collateral
Agent, for the ratable benefit of the Secured Parties (as defined below), as
follows:


SECTION 1     DEFINED TERMS


1.1                         DEFINITIONS

(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
DEFINED IN THE REVOLVING CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE
MEANINGS GIVEN TO THEM IN THE REVOLVING CREDIT AGREEMENT.

(B)                                 THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Additional Agent”:  as defined in the Intercreditor Agreement.

“Additional Collateral Documents”:  as defined in the Intercreditor Agreement.

“Additional Obligations”:  as defined in the Intercreditor Agreement.

“Administrative Agent”:  as defined in the preamble hereto.

“Agent”:  as defined in the Intercreditor Agreement.

“Agreement”:  this Security Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

“Applicable Law”:  as defined in Section 9.8 hereof.

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide treasury or cash management services
(including, without limitation,

2


--------------------------------------------------------------------------------


controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, debit or purchase cards and interstate depository network
services).

“Bankruptcy Case”:  (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, the Parent Borrower or any of the Parent Borrower’s
Subsidiaries making a general assignment for the benefit of its creditors; or
(ii) there being commenced against Holding, the Parent Borrower or any of the
Parent Borrower’s Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

“Borrower”:  as defined in the recitals hereto.

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral Account Bank”: 
[                                                    ], an Affiliate thereof or
another bank which at all times is a Lender as selected by the Pledgor and
consented to in writing by the Revolving Credit Collateral Agent (such consent
not to be unreasonably withheld or delayed).

“Collateral Proceeds Account”:  shall mean a non-interest bearing cash
collateral account established and maintained by the Pledgor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Revolving Credit Collateral Agent for the benefit of the Secured Parties.

“Credit Agreement”:  has the meaning provided in the recitals hereto.

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between the same
parties, dated as of August 15, 1997, the Second Supplemental Indenture thereto,
between the Parent Borrower, as successor by merger to The ServiceMaster Company
Limited Partnership and ServiceMaster Limited Partnership, and the Existing
Notes Trustee, dated as of January 1, 1998, the Third Supplemental Indenture
thereto, between the Parent Borrower and the Existing Notes Trustee, dated as of
March 2, 1998 and the Fourth Supplemental Indenture, between the Parent Borrower
and the Existing Notes Trustee, dated as of August 10, 1999, as in effect on the
Closing Date.

“Existing Notes Trustee” shall mean  The Bank of New York, successor to Harris
Trust and Savings Bank, as trustee under the Existing Notes Indenture.

3


--------------------------------------------------------------------------------


“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“Holding”:  CDRSVM Holding, Inc., a Delaware corporation.

“Intercreditor Agreement”:  as defined in the recitals hereto.

“Lender”:  as defined in the preamble hereto.

“Management Loans”:  Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Management Stock, which
Indebtedness is entitled to the benefit of any Management Guarantee of the
Parent or any of its Subsidiaries.

“Maximum Aggregate Secured Amount”:  as defined in Section 3.2(a) hereof.

“Maximum Secured Amount”:   the Secured Parties’ pro rata share of the Maximum
Aggregate Secured Amount, determined as of any date according to the respective
outstanding principal amounts of Obligations, Term Loan Obligations and any
Additional Obligations, in each case as of such date, in accordance with the
Intercreditor Agreement.

“Non-Lender Secured Parties”:  the collective reference to any person who, at
the time of entering into any Interest Rate Agreement, Currency Agreement,
Commodities Agreement or Banks Products Agreement or Management Loan secured
hereby, was a Lender or an affiliate of any Lender and their respective
successors and assigns.

“Obligations”:  as defined in the Guarantee and Collateral Agreement.

“Pledged Collateral”:  the Pledged Note, any amounts on deposit in the
Collateral Proceeds Account from time to time and any Proceeds of any of the
foregoing.

“Pledged Note”:  (i) that promissory note, dated as of [                    ],
made by The Terminix International Company Limited Partnership in favor of the
Pledgor in an original principal amount of $100,000,000, and (ii) any promissory
note that may be pledged by Pledgor in future pursuant to Section 5.2(b) in
substitution for, or in addition to, the promissory note described in clause
(i).

“Pledgor”:  as defined in the preamble hereto.

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof.

“Restricted Assets Collateral Documents”:  as defined in the Intercreditor
Agreement.

“Revolving Credit Agreement”:  as defined in the recitals hereto.

“Revolving Credit Collateral Agent”:  as defined in the recitals hereto.

4


--------------------------------------------------------------------------------


“Secured Creditor Collateral Account”:  as defined in subsection 5.2.

“Secured Creditors”: as defined in the Intercreditor Agreement.

“Secured Parties”:  as defined in the Guarantee and Collateral Agreement.

“Term Loan Administrative Agent”:  as defined in the recitals hereto.

“Term Loan Collateral Agent”:  as defined in the recitals hereto.

“Term Loan Lenders”:  as defined in the recitals hereto.

“Term Loan Obligations”:  as defined in the Intercreditor Agreement.


1.2                         OTHER DEFINITIONAL PROVISIONS

(A)                                  THE WORDS “HEREOF”, “HEREIN”, “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SCHEDULE AND ANNEX REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.

(B)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

(C)                                  ALL REFERENCES IN THIS AGREEMENT TO ANY OF
THE PROPERTY DESCRIBED IN THE DEFINITION OF THE TERM  “PLEDGED COLLATERAL” OR TO
ANY PROCEEDS THEREOF, SHALL BE DEEMED TO BE REFERENCES THERETO ONLY TO THE
EXTENT THE SAME CONSTITUTE PLEDGED COLLATERAL.


SECTION 2     [RESERVED]

 

 


SECTION 3     GRANT OF SECURITY INTEREST


3.1                         PLEDGED COLLATERAL

The Pledgor hereby grants to the Revolving Credit Collateral Agent, for the
ratable benefit of the Secured Parties, a security interest in the Pledged Note,
any amounts on deposit in the Collateral Proceeds Account from time to time, and
any Proceeds of any of the foregoing, as collateral security for the prompt and
complete performance when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations of the Pledgor except as provided in (and
subject to the limitations of) subsection 3.2.

5


--------------------------------------------------------------------------------



3.2                         LIMITATION ON GRANT; CERTAIN EXCEPTIONS

(A)                                  NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
THE MAXIMUM AGGREGATE PRINCIPAL OR FACE AMOUNT OF OBLIGATIONS SECURED BY THE
PLEDGED COLLATERAL (1) SHALL NOT EXCEED THE MAXIMUM SECURED AMOUNT AND (2) WHEN
AGGREGATED WITH THE AGGREGATE PRINCIPAL OR FACE AMOUNT OF ALL TERM LOAN
OBLIGATIONS AND ALL ADDITIONAL OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL,
SHALL BE LIMITED TO THE LESSER OF (A)(I) 10% OF CONSOLIDATED NET WORTH AS
DEFINED IN, AND DETERMINED AS OF THE DATE HEREOF IN ACCORDANCE WITH, THE
EXISTING NOTES INDENTURE, LESS (II) $10,000,000 AND (B) SUCH AMOUNT AS IS
PERMITTED UNDER SECTION 5.03(B) OF THE EXISTING NOTES INDENTURE TO BE SECURED
WITHOUT GIVING RISE TO A REQUIREMENT THAT THE EXISTING NOTES BE EQUALLY AND
RATABLY SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE (THE
“MAXIMUM AGGREGATE SECURED AMOUNT”); PROVIDED THAT

(x)                                    if the Existing Indenture ceases to be in
full force and effect as a result of the satisfaction and discharge thereof in
accordance with its terms, then the principal or face amount of Obligations
secured by the Pledged Collateral hereunder shall be equal to the aggregate
principal or face amount of the Obligations outstanding, and

(y)                                  if the Pledgor grants a Lien (other than
any Lien arising pursuant to or by reason of any Loan Document) to any Person on
the Pledged Collateral resulting in the Existing Notes being equally and ratably
secured by the Pledged Collateral pursuant to Section 5.03 of the Existing Notes
Indenture, then the principal or face amount of Obligations secured by the
Pledged Collateral hereunder shall be equal to the aggregate principal or face
amount of the Obligations outstanding for so long as the Existing Notes are so
equally and ratably secured (provided that any Lien granted to the Collateral
Agent or any other Secured Party as a result of this clause (y) shall be
automatically released once such Lien is no longer outstanding).

(B)                                 THE PLEDGOR AGREES THAT IT WILL NOT
KNOWINGLY AND VOLUNTARILY GRANT ANY LIEN TO ANY PERSON OTHER THAN ANY AGENT OR
SECURED CREDITOR ON THE PLEDGED COLLATERAL THAT, TO THE ACTUAL KNOWLEDGE OF A
RESPONSIBLE OFFICER OF THE PLEDGOR AT THE TIME OF SUCH GRANT, WOULD, PURSUANT TO
CLAUSE (B) OF THE PRECEDING SUBSECTION 3.2(A), RESULT IN THE MAXIMUM AGGREGATE
PRINCIPAL OR FACE AMOUNT OF OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL (WHEN
AGGREGATED WITH THE AGGREGATE PRINCIPAL OR FACE AMOUNT OF ALL TERM LOAN
OBLIGATIONS AND ALL ADDITIONAL OBLIGATIONS SECURED BY THE PLEDGED COLLATERAL)
THAT IS PERMITTED UNDER SECTION 5.03(B) OF THE EXISTING NOTES INDENTURE TO BE
SECURED WITHOUT GIVING RISE TO A REQUIREMENT THAT THE EXISTING NOTES BE EQUALLY
AND RATABLY SECURED PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, TO
BE LESS THAN (I) 10% OF CONSOLIDATED NET WORTH AS DEFINED IN, AND DETERMINED AS
OF THE DATE HEREOF IN ACCORDANCE WITH, THE EXISTING NOTES INDENTURE, LESS (II)
$10,000,000.

(C)                                  IT IS THE EXPRESS INTENTION OF THE PLEDGOR,
THE REVOLVING CREDIT COLLATERAL AGENT, AND THE OTHER SECURED PARTIES TO COMPLY
WITH SECTION 5.03 OF THE EXISTING NOTES INDENTURE WITHOUT TRIGGERING THE
REQUIREMENT THAT THE EXISTING NOTES BE EQUALLY AND RATABLY SECURED BY ANY OF THE
PLEDGED COLLATERAL.  IN FURTHERANCE OF THE FOREGOING, AND NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (X) NOTHING IN THIS AGREEMENT SHALL
REQUIRE THE PLEDGOR TO TAKE OR CAUSE TO BE TAKEN ANY ACTION AS A RESULT OF WHICH
THE EXISTING NOTES WOULD BE REQUIRED TO BE EQUALLY AND RATABLY SECURED PURSUANT
TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE, (Y) ANY SECURITY INTEREST OR
LIEN ARISING OR EXISTING HEREUNDER THAT WOULD GIVE RISE TO SUCH REQUIREMENT
SHALL BE VOID AB INITIO, AND SHALL BE OF NO FORCE OR EFFECT, IMMEDIATELY UPON
ANY DETERMINATION IN GOOD

6


--------------------------------------------------------------------------------


FAITH BY THE PLEDGOR THAT SUCH REQUIREMENT WOULD OTHERWISE EXIST (IN WHICH EVENT
THE PLEDGOR SHALL NOTIFY THE REVOLVING CREDIT COLLATERAL AGENT OF SUCH
DETERMINATION), AND (Z) THE REVOLVING CREDIT COLLATERAL AGENT AND EACH OTHER
SECURED PARTY SHALL PROMPTLY TAKE SUCH ACTIONS TO EVIDENCE THE ABSENCE OR
TERMINATION OF ANY SECURITY INTEREST OR LIEN THAT WOULD GIVE RISE TO SUCH
REQUIREMENT, OR THAT ARISES AS A RESULT OF ANY LIEN REFERRED TO IN CLAUSE (Y) OF
CLAUSE (A) OF THIS SUBSECTION 3.2, AS THE PLEDGOR MAY REASONABLY REQUEST.


3.3                         INTERCREDITOR RELATIONS

Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to subsection 3.1 hereof shall (x) prior
to the Discharge of Term Loan Obligations (as defined in the Intercreditor
Agreement), be pari passu and equal in priority to the Liens granted to the Term
Loan Collateral Agent for the benefit of the holders of the Term Loan
Obligations to secure the Term Loan Obligations pursuant to the applicable Term
Loan Document (as defined in the Intercreditor Agreement) and (y) prior to the
Discharge of Additional Obligations (as defined in the Intercreditor Agreement),
be pari passu and equal in priority to the Liens granted to any Additional Agent
for the benefit of the holders of the applicable Additional Obligations to
secure such Additional Obligations pursuant to the applicable Additional
Collateral Documents (as defined in the Intercreditor Agreement).  The Revolving
Credit Collateral Agent acknowledges and agrees that the relative priority of
such Liens granted to the Revolving Credit Collateral Agent, the Term Loan
Collateral Agent and any Additional Agent may be determined solely pursuant to
the Intercreditor Agreement, and not by priority as a matter of law or
otherwise.  Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Revolving Credit Collateral Agent pursuant to
this Agreement and the exercise of any right or remedy by the Revolving Credit
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control as among the Revolving Credit Collateral Agent, the Term Loan
Collateral Agent and any Additional Agent, provided that the limitation in
subsection 3.2 shall always apply.  Notwithstanding any other provision hereof,
subject to the terms of the Intercreditor Agreement, (x) for so long as any Term
Loan Obligations remain outstanding, any obligation hereunder to physically
deliver to the Revolving Credit Collateral Agent any Pledged Collateral may be
satisfied by causing such Pledged Collateral to be physically delivered to the
Term Loan Collateral Agent to be held in accordance with the Intercreditor
Agreement and (y) for so long as any Additional Obligations remain outstanding,
any obligation hereunder to physically deliver to the Revolving Credit
Collateral Agent any Pledged Collateral may be satisfied by causing such Pledged
Collateral to be physically delivered to any Additional Agent to be held in
accordance with the Intercreditor Agreement.


SECTION 4     REPRESENTATIONS AND WARRANTIES

To induce the Revolving Credit Collateral Agent, the Administrative Agent and
the Lenders to enter into the Revolving Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrowers
thereunder, the Pledgor hereby represents and warrants to the Revolving Credit
Collateral Agent and each other Secured Party that, in each case after giving
effect to the Transactions:

7


--------------------------------------------------------------------------------



4.1                         TITLE; NO OTHER LIENS.  THE PLEDGOR IS THE RECORD
AND BENEFICIAL OWNER OF, AND HAS GOOD TITLE TO, THE PLEDGED NOTE, FREE OF ANY
AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE
SECURITY INTEREST CREATED BY THIS AGREEMENT AND LIENS ARISING BY OPERATION OF
LAW OR PERMITTED BY THE REVOLVING CREDIT AGREEMENT (OR DESCRIBED IN THE
DEFINITION OF “PERMITTED LIEN” IN THE REVOLVING CREDIT AGREEMENT).


4.2                         PERFECTED LIENS.

(A)                                  THIS AGREEMENT IS EFFECTIVE TO CREATE, AS
COLLATERAL SECURITY FOR THE OBLIGATIONS OF THE PLEDGOR TO THE EXTENT DESCRIBED
IN SUBSECTION 3.2, VALID AND ENFORCEABLE LIENS ON THE PLEDGOR’S PLEDGED
COLLATERAL IN FAVOR OF THE REVOLVING CREDIT COLLATERAL AGENT FOR THE BENEFIT OF
THE SECURED PARTIES, EXCEPT AS ENFORCEABILITY MAY BE AFFECTED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITOR’S RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.

(B)                                 UPON COMPLETION OF THE FILINGS AND THE
DELIVERY TO AND CONTINUING POSSESSION BY THE REVOLVING CREDIT COLLATERAL AGENT
OF THE PLEDGED NOTE, THE LIEN CREATED IN THE PLEDGED NOTE PURSUANT TO THIS
AGREEMENT WILL CONSTITUTE A VALID LIEN ON AND PERFECTED SECURITY INTEREST IN THE
PLEDGED COLLATERAL IN FAVOR OF THE REVOLVING CREDIT COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED PARTIES, AND WILL BE PRIOR TO ALL OTHER LIENS OF ALL
OTHER PERSONS OTHER THAN PERMITTED LIENS, AND ENFORCEABLE AS SUCH AS AGAINST ALL
OTHER PERSONS OTHER THAN ORDINARY COURSE TRANSFEREES, EXCEPT AS ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY
GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN
EQUITY OR AT LAW) OR BY AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.  AS
USED IN THIS SUBSECTION 4.2, THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3 and (ii) any filings after the Closing Date in any other
jurisdiction as may be necessary under any Requirement of Law.

“Financing Statements”:  the financing statements delivered to the Revolving
Credit Collateral Agent by the Pledgor on the Closing Date for filing in the
jurisdictions listed in Schedule 4.

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

8


--------------------------------------------------------------------------------


“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Revolving Credit Agreement.


SECTION 5     COVENANTS


5.1                         MAINTENANCE OF SECURITY INTEREST.  THE PLEDGOR
COVENANTS AND AGREES WITH THE REVOLVING CREDIT COLLATERAL AGENT AND THE OTHER
SECURED PARTIES THAT, FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE
EARLIEST TO OCCUR OF (I) THE LOANS, ANY REIMBURSEMENT OBLIGATIONS AND ALL OTHER
OBLIGATIONS THEN DUE AND OWING SHALL HAVE BEEN PAID IN FULL IN CASH AND NO
LETTER OF CREDIT SHALL BE OUTSTANDING (EXCEPT FOR LETTERS OF CREDIT THAT HAVE
BEEN CASH COLLATERALIZED IN A MANNER REASONABLY SATISFACTORY TO THE ISSUING
BANK), (II) ALL THE CAPITAL STOCK OF THE PLEDGOR SHALL HAVE BEEN SOLD OR
OTHERWISE DISPOSED OF (TO A PERSON OTHER THAN THE PARENT BORROWER OR A
RESTRICTED SUBSIDIARY) AS PERMITTED UNDER THE TERMS OF THE REVOLVING CREDIT
AGREEMENT, (III) THE DESIGNATION OF THE PLEDGOR AS AN UNRESTRICTED SUBSIDIARY OR
(IV) THE LIENS CREATED PURSUANT TO THIS AGREEMENT ARE RELEASED AS CONTEMPLATED
BY SUBSECTION 9.16, THE PLEDGOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY
THIS AGREEMENT IN THE PLEDGOR’S PLEDGED COLLATERAL AS A SECURITY INTEREST HAVING
AT LEAST THE PERFECTION AND PRIORITY DESCRIBED IN SUBSECTION 4.2.  AT ANY TIME
AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE REVOLVING CREDIT
COLLATERAL AGENT AND AT THE SOLE EXPENSE OF THE PLEDGOR, THE PLEDGOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND
TAKE SUCH FURTHER ACTIONS AS THE REVOLVING CREDIT COLLATERAL AGENT MAY
REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS
OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED BY THE PLEDGOR.


5.2                         MAINTENANCE OF VALUE OF COLLATERAL

(A)                                  IN THE EVENT THAT THE PLEDGOR SHALL RECEIVE
ANY PAYMENT OF PRINCIPAL OF THE PLEDGED NOTE, THE PLEDGOR MAY AT ITS ELECTION,
SO LONG AS NO EVENT OF DEFAULT SPECIFIED IN SECTION 8(F) OF THE REVOLVING CREDIT
AGREEMENT SHALL HAVE OCCURRED AND BE CONTINUING, CAUSE SUCH AMOUNT TO BE HELD ON
DEPOSIT IN THE COLLATERAL PROCEEDS ACCOUNT (OR ANY OTHER ACCOUNT MAINTAINED FOR
THE BENEFIT OF OF ANY AGENT OR ANY SECURED CREDITOR UNDER ANY OTHER RESTRICTED
ASSETS COLLATERAL DOCUMENT RELATING TO THE PLEDGED NOTE (ANY SUCH OTHER ACCOUNT,
A “SECURED CREDITOR COLLATERAL ACCOUNT”)) OR DISBURSED (EITHER DIRECTLY OR AFTER
HAVING BEEN HELD IN THE COLLATERAL PROCEEDS ACCOUNT OR SUCH SECURED CREDITOR
COLLATERAL ACCOUNT) TO THE PLEDGOR AND USED FOR ANY PURPOSE NOT RESTRICTED BY
THE REVOLVING CREDIT AGREEMENT.  IN FURTHERANCE OF THE FOREGOING, THE REVOLVING
CREDIT COLLATERAL AGENT AGREES TO CAUSE ANY AMOUNTS TO WHICH THE PLEDGOR MAY BE
ENTITLED UNDER THIS SECTION 5.2(A) TO BE RELEASED FROM THE COLLATERAL PROCEEDS
ACCOUNT PROMPTLY UPON THE PLEDGOR’S REQUEST.

(B)                                 IN THE EVENT THAT (I) THE PLEDGED NOTE IS
RELEASED PURSUANT TO SECTION 9.16(B) OR (C) OR (II) THE OUTSTANDING PRINCIPAL
AMOUNT OF THE PLEDGED NOTE PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN THE COLLATERAL
PROCEEDS ACCOUNT PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN ALL SECURED CREDITOR
COLLATERAL ACCOUNTS, IS LESS THAN $99,000,000, THE REVOLVING CREDIT COLLATERAL
AGENT SHALL HAVE THE RIGHT (SUBJECT TO SECTION 9.15) TO REQUIRE THE PLEDGOR TO
PLEDGE ANOTHER PROMISSORY NOTE OF AN OBLIGOR SUBSIDIARY REASONABLY SATISFACTORY
TO THE REVOLVING CREDIT COLLATERAL AGENT (OR, IF THE PLEDGOR SO ELECTS, TO
DEPOSIT AN ADDITIONAL AMOUNT IN THE COLLATERAL PROCEEDS ACCOUNT OR ANY OTHER
SECURED CREDITOR COLLATERAL ACCOUNT) IN ADDITION TO, OR IN SUBSTITUTION FOR, THE
PLEDGED NOTE

9


--------------------------------------------------------------------------------


BEING HELD AS PART OF THE PLEDGED COLLATERAL SUCH THAT, AFTER GIVING EFFECT TO
SUCH PLEDGE (OR DEPOSIT) AND (IF APPLICABLE) SUBSTITUTION, THE OUTSTANDING
PRINCIPAL AMOUNT OF THE PLEDGED NOTE PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN THE
COLLATERAL PROCEEDS ACCOUNT, PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN ALL SECURED
CREDITOR COLLATERAL ACCOUNTS, WILL BE EQUAL TO $100,000,000.  ANY SUCH PLEDGE
SHALL BE EFFECTED BY THE PLEDGOR ENTERING INTO AN APPROPRIATE SUPPLEMENT TO THIS
AGREEMENT, EXECUTED BY THE PLEDGOR AND DESCRIBING THE NEWLY PLEDGED NOTE,
WHEREUPON SUCH NOTE WILL BE A PLEDGED NOTE HEREUNDER.


SECTION 6     REMEDIAL PROVISIONS


6.1                         PROCEEDS TO BE TURNED OVER TO THE REVOLVING CREDIT
COLLATERAL AGENT.  IN EACH CASE SUBJECT TO SUBSECTION 3.2,  IF AN EVENT OF
DEFAULT SPECIFIED IN SUBSECTION 8(F) OF THE REVOLVING CREDIT AGREEMENT SHALL
OCCUR AND BE CONTINUING, AND THE REVOLVING CREDIT COLLATERAL AGENT SHALL HAVE
INSTRUCTED THE PLEDGOR TO DO SO, ALL PROCEEDS OF COLLATERAL RECEIVED BY THE
PLEDGOR CONSISTING OF CASH, CHECKS AND OTHER CASH EQUIVALENT ITEMS UP TO AN
AMOUNT NOT TO EXCEED, WHEN AGGREGATED WITH ALL OTHER AMOUNTS SO HELD AND ALL
OTHER AMOUNTS PAID, PAID OVER TO OR COLLECTED OR OTHERWISE RECEIVED BY ANY AGENT
OR ANY SECURED CREDITOR AT ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE)
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER RESTRICTED ASSETS
COLLATERAL DOCUMENT OR THE PLEDGED COLLATERAL, THE MAXIMUM AGGREGATE SECURED
AMOUNT, SHALL BE HELD BY THE PLEDGOR IN TRUST FOR THE REVOLVING CREDIT
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HERETO, OR THE TERM LOAN
COLLATERAL AGENT AND THE OTHER SECURED PARTIES (AS DEFINED IN THE TERM LOAN
SECURITY AGREEMENT) OR ANY ADDITIONAL AGENT AND THE OTHER APPLICABLE ADDITIONAL
SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AS APPLICABLE, IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, SEGREGATED FROM OTHER
FUNDS OF THE PLEDGOR, AND SHALL, FORTHWITH UPON RECEIPT BY THE PLEDGOR, BE
TURNED OVER TO THE REVOLVING CREDIT COLLATERAL AGENT, OR THE TERM LOAN
COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
TERMS OF THE INTERCREDITOR AGREEMENT (OR THEIR RESPECTIVE AGENTS APPOINTED FOR
PURPOSES OF PERFECTION), IN THE EXACT FORM RECEIVED BY THE PLEDGOR.  ALL
PROCEEDS OF PLEDGED COLLATERAL RECEIVED BY THE REVOLVING CREDIT COLLATERAL AGENT
HEREUNDER IN AN AMOUNT NOT TO EXCEED, WHEN AGGREGATED WITH ALL OTHER AMOUNTS
PAID, PAID OVER TO OR COLLECTED OR OTHERWISE RECEIVED BY ANY AGENT OR ANY
SECURED CREDITOR AT ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE)
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER RESTRICTED ASSETS
COLLATERAL DOCUMENT OR THE PLEDGED COLLATERAL, THE MAXIMUM AGGREGATE SECURED
AMOUNT, SHALL BE HELD BY THE REVOLVING CREDIT COLLATERAL AGENT IN THE RELEVANT
COLLATERAL PROCEEDS ACCOUNT, IN EACH CASE SUBJECT TO SUBSECTION 3.2.  ALL SUCH
PROCEEDS OF PLEDGED COLLATERAL WHILE HELD BY THE REVOLVING CREDIT COLLATERAL
AGENT IN SUCH COLLATERAL PROCEEDS ACCOUNT (OR BY THE PLEDGOR IN TRUST FOR THE
REVOLVING CREDIT COLLATERAL AGENT AND THE OTHER SECURED PARTIES) SHALL CONTINUE
TO BE HELD AS COLLATERAL SECURITY FOR ALL THE OBLIGATIONS OF THE PLEDGOR AND
SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED IN SUBSECTION
6.2, IN EACH CASE SUBJECT TO SUBSECTION 3.2.


6.2                         APPLICATION OF PROCEEDS

It is agreed that if an Event of Default specified in subsection 8(f) of the
Revolving Credit Agreement shall occur and be continuing, any and all Proceeds
of the Pledged Collateral received by the Revolving Credit Collateral Agent
(whether from the Pledgor or otherwise) in an amount not to exceed, when
aggregated with all other amounts paid, paid over to or collected or

10


--------------------------------------------------------------------------------


otherwise received by any Agent or any Secured Creditor at any time (upon the
exercise of remedies or otherwise)  pursuant to or in connection with this
Agreement, any other Restricted Assets Collateral Document or the Pledged
Collateral, the Maximum Aggregate Secured Amount, shall be held by the Revolving
Credit Collateral Agent for the benefit of the Secured Parties as collateral
security for the Obligations of the Pledgor (whether matured or unmatured),
and/or then or at any time thereafter may, in the sole discretion of the
Revolving Credit Collateral Agent, be applied by the Revolving Credit Collateral
Agent against the Obligations of the Pledgor then due and owing in the order of
priority set forth in the Intercreditor Agreement, in each case subject to
subsection 3.2, with the excess, if any, to be paid over to the Pledgor.


6.3                         CODE AND OTHER REMEDIES

In each case subject to subsection 3.2, if an Event of Default specified in
subsection 8(f) of the Revolving Credit Agreement shall occur and be continuing:

The Revolving Credit Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code or any other applicable
law.  Without limiting the generality of the foregoing, to the extent permitted
by applicable law, the Revolving Credit Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances,
forthwith (subject to the terms of any documentation governing any Special
Purpose Financing) collect, receive, appropriate and realize upon the Pledged
Collateral, or any part thereof, and/or may forthwith, subject to any existing
reserved rights or licenses, sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver the Pledged Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Revolving Credit Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk.  The Revolving Credit Collateral Agent or any other Secured
Party shall have the right, to the extent permitted by law, upon any such sale
or sales, to purchase the whole or any part of the Pledged Collateral so sold,
free of any right or equity of redemption in the Pledgor, which right or equity
is hereby waived and released.  The Pledgor further agrees, at the Revolving
Credit Collateral Agent’s request (subject to the terms of any documentation
governing any Special Purpose Financing), to assemble the Pledged Collateral and
make it available to the Revolving Credit Collateral Agent at places which the
Revolving Credit Collateral Agent shall reasonably select, whether at the
Pledgor’s premises or elsewhere.  The Revolving Credit Collateral Agent shall
apply the proceeds of any action taken by it pursuant to this subsection 6.3 up
to an amount not to exceed, when aggregated with all other amounts paid, paid
over to or collected or otherwise received by any Agent or any Secured Creditor
at any time (upon the exercise of remedies or otherwise) pursuant to or in
connection

11


--------------------------------------------------------------------------------


with this Agreement, any other Restricted Assets Collateral Document or the
Pledged Collateral, the Maximum Aggregate Secured Amount, to all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Pledged Collateral or in any way
relating to the Pledged Collateral or the rights of the Revolving Credit
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, and then to the
payment in whole or in part of the Obligations of the Pledgor then due and
owing, in the order of priority specified in subsection 6.2 above, and only
after such application and after the payment by the Revolving Credit Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the Code, need the Revolving Credit
Collateral Agent account for the surplus, if any, to the Pledgor.  To the extent
permitted by applicable law, (i) the Pledgor waives all claims, damages and
demands it may acquire against the Revolving Credit Collateral Agent or any
other Secured Party arising out of the repossession, retention or sale of the
Pledged Collateral, other than any such claims, damages and demands that may
arise from the gross negligence or willful misconduct of any of the Revolving
Credit Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of the Pledged Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.


6.4                         EXCESS PAID OVER

If at any time the Administrative Agent, the Revolving Credit Collateral Agent
or any other Secured Party is paid, or collects or receives, at any time (upon
the exercise of remedies or otherwise) an amount that exceeds, when aggregated
with all other amounts paid, paid over to or collected or otherwise received by
any Agent or any Secured Creditor at any time (upon the exercise of remedies or
otherwise) pursuant to or in connection with this Agreement, any other
Restricted Assets Collateral Document or the Pledged Collateral, the Maximum
Aggregate Secured Amount, such Agent or such Secured Party, as the case may be,
shall promptly deliver such excess to the Parent Borrower, for the benefit of
the Pledgor.


SECTION 7     THE COLLATERAL AGENT


7.1                         COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT,
ETC.

(A)                                  THE PLEDGOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS THE REVOLVING CREDIT COLLATERAL AGENT AND ANY AUTHORIZED OFFICER OR
AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF THE PLEDGOR AND IN THE NAME OF THE PLEDGOR OR IN ITS OWN NAME, FOR THE
PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL
APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS THAT MAY
BE REASONABLY NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS
AGREEMENT TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUBJECT TO SUBSECTION 3.2,
PROVIDED THAT THE REVOLVING CREDIT COLLATERAL AGENT AGREES NOT TO EXERCISE SUCH
POWER EXCEPT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT SPECIFIED IN SUBSECTION 8(F) OF THE REVOLVING CREDIT AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AT ANY TIME WHEN AN EVENT OF DEFAULT
SPECIFIED IN SUBSECTION 8(F) OF THE REVOLVING CREDIT AGREEMENT

12


--------------------------------------------------------------------------------


HAS OCCURRED AND IS CONTINUING (IN EACH CASE TO THE EXTENT PERMITTED BY
APPLICABLE LAW), SUBJECT TO SUBSECTION 3.2, (X) THE PLEDGOR HEREBY GIVES THE
REVOLVING CREDIT COLLATERAL AGENT THE POWER AND RIGHT, ON BEHALF OF THE PLEDGOR,
WITHOUT NOTICE OR ASSENT BY THE PLEDGOR, TO EXECUTE, IN CONNECTION WITH ANY SALE
PROVIDED FOR IN SUBSECTION 6.3, ANY INDORSEMENTS, ASSESSMENTS OR OTHER
INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE PLEDGED COLLATERAL.

(B)                                 THE REASONABLE EXPENSES OF THE REVOLVING
CREDIT COLLATERAL AGENT INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS
PROVIDED IN THIS SUBSECTION 7.1, TOGETHER WITH INTEREST THEREON AT A RATE PER
ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD THEN BE PAYABLE ON
PAST DUE ABR LOANS, FROM THE DATE OF PAYMENT BY THE REVOLVING CREDIT COLLATERAL
AGENT TO THE DATE REIMBURSED BY THE PLEDGOR, SHALL BE PAYABLE BY THE PLEDGOR TO
THE REVOLVING CREDIT COLLATERAL AGENT ON DEMAND.

(C)                                  THE PLEDGOR HEREBY RATIFIES ALL THAT SAID
ATTORNEY SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS,
AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN
INTEREST AND ARE IRREVOCABLE AS TO THE PLEDGOR UNTIL THIS AGREEMENT IS
TERMINATED, AND THE SECURITY INTERESTS IN THE PLEDGED COLLATERAL OF THE PLEDGOR
CREATED HEREBY ARE RELEASED.


7.2                         DUTY OF COLLATERAL AGENT

The Revolving Credit Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Pledged Collateral in its
possession, under Section 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as the Revolving Credit Collateral Agent deals with
similar property for its own account.  None of the Revolving Credit Collateral
Agent, any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Pledged Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of the Pledgor or any other Person or, except as otherwise provided
herein, to take any other action whatsoever with regard to the Pledged
Collateral or any part thereof.  The powers conferred on the Revolving Credit
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Revolving Credit Collateral Agent’s and the other Secured Parties’ interests
in the Pledged Collateral and shall not impose any duty upon the Revolving
Credit Collateral Agent or any other Secured Party to exercise any such powers. 
The Revolving Credit Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to the Pledgor for any act or failure
to act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct.


7.3                         FINANCING STATEMENTS

Pursuant to any applicable law, the Pledgor authorizes the Revolving Credit
Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Pledged Collateral
without the signature of the Pledgor in such form and in such filing offices as
the Revolving Credit Collateral Agent reasonably determines appropriate to
perfect the security interests of the Revolving Credit Collateral Agent under
this Agreement.  The Pledgor authorizes the Revolving Credit Collateral Agent to
use the collateral

13


--------------------------------------------------------------------------------


description “all personal property” or “all assets” in any such financing
statements.  The Revolving Credit Collateral Agent agrees to notify the Pledgor
of any financing or continuation statement filed by it; provided that any
failure to give such notice shall not affect the validity or effectiveness of
any such filing.


7.4                         AUTHORITY OF COLLATERAL AGENT

The Pledgor acknowledges that the rights and responsibilities of the Revolving
Credit Collateral Agent under this Agreement with respect to any action taken by
the Revolving Credit Collateral Agent or the exercise or non-exercise by the
Revolving Credit Collateral Agent of any option, voting right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Agreement or any amendment, supplement or other modification of this Agreement
shall, as between the Revolving Credit Collateral Agent and the Secured Parties,
be governed by the Revolving Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Revolving Credit Collateral Agent and the Pledgor, the Revolving Credit
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and the Pledgor shall not shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.


SECTION 8     NON-LENDER SECURED PARTIES


8.1                         RIGHTS TO COLLATERAL

(A)                                  THE NON-LENDER SECURED PARTIES SHALL NOT
HAVE ANY RIGHT WHATSOEVER TO DO ANY OF THE FOLLOWING:  (I) EXERCISE ANY RIGHTS
OR REMEDIES WITH RESPECT TO THE COLLATERAL (SUCH TERM, AS USED IN THIS SECTION
8, HAVING THE MEANING ASSIGNED TO IT IN THE REVOLVING CREDIT AGREEMENT),
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO (A) ENFORCE ANY LIENS OR SELL OR
OTHERWISE FORECLOSE ON ANY PORTION OF THE COLLATERAL, (B) REQUEST ANY ACTION,
INSTITUTE ANY PROCEEDINGS, EXERCISE ANY VOTING RIGHTS, GIVE ANY INSTRUCTIONS,
MAKE ANY ELECTION, NOTICE ACCOUNT DEBTORS OR MAKE COLLECTIONS WITH RESPECT TO
ALL OR ANY PORTION OF THE COLLATERAL OR (C) RELEASE ANY COLLATERAL FROM THE
LIENS OF ANY SECURITY DOCUMENT OR CONSENT TO OR OTHERWISE APPROVE ANY SUCH
RELEASE; (II) DEMAND, ACCEPT OR OBTAIN ANY LIEN ON ANY COLLATERAL (EXCEPT FOR
LIENS ARISING UNDER, AND SUBJECT TO THE TERMS OF, THIS AGREEMENT); (III) VOTE IN
ANY BANKRUPTCY CASE OR SIMILAR PROCEEDING IN RESPECT OF HOLDING  OR ANY OF ITS
SUBSIDIARIES (ANY SUCH PROCEEDING, FOR PURPOSES OF THIS CLAUSE (A), A
“BANKRUPTCY”) WITH RESPECT TO, OR TAKE ANY OTHER ACTIONS CONCERNING, THE
COLLATERAL; (IV) RECEIVE ANY PROCEEDS FROM ANY SALE, TRANSFER OR OTHER
DISPOSITION OF ANY OF THE COLLATERAL (EXCEPT IN ACCORDANCE WITH THIS AGREEMENT);
(V) OPPOSE ANY SALE, TRANSFER OR OTHER DISPOSITION OF THE COLLATERAL; (VI)
OBJECT TO ANY DEBTOR-IN-POSSESSION FINANCING IN ANY BANKRUPTCY WHICH IS PROVIDED
BY ONE OR MORE LENDERS AMONG OTHERS (INCLUDING ON A PRIMING BASIS UNDER SECTION
364(D) OF THE BANKRUPTCY CODE); (VII) OBJECT TO THE USE OF CASH COLLATERAL IN
RESPECT OF THE COLLATERAL IN ANY BANKRUPTCY; OR (VIII) SEEK, OR OBJECT TO THE
LENDERS SEEKING ON AN EQUAL AND RATABLE BASIS, ANY ADEQUATE PROTECTION OR RELIEF
FROM THE AUTOMATIC STAY WITH RESPECT TO THE COLLATERAL IN ANY BANKRUPTCY.

(B)                                 EACH NON-LENDER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS,
AGREES THAT IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL,
THE REVOLVING CREDIT COLLATERAL AGENT AND THE LENDERS, WITH THE CONSENT

14


--------------------------------------------------------------------------------


OF THE REVOLVING CREDIT COLLATERAL AGENT, MAY ENFORCE THE PROVISIONS OF THE
SECURITY DOCUMENTS AND EXERCISE REMEDIES THEREUNDER AND UNDER ANY OTHER LOAN
DOCUMENTS (OR REFRAIN FROM ENFORCING RIGHTS AND EXERCISING REMEDIES), ALL IN
SUCH ORDER AND IN SUCH MANNER AS THEY MAY DETERMINE IN THE EXERCISE OF THEIR
SOLE BUSINESS JUDGMENT.  SUCH EXERCISE AND ENFORCEMENT SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHTS TO COLLECT, SELL, DISPOSE OF OR OTHERWISE REALIZE UPON
ALL OR ANY PART OF THE COLLATERAL, TO INCUR EXPENSES IN CONNECTION WITH SUCH
COLLECTION, SALE, DISPOSITION OR OTHER REALIZATION AND TO EXERCISE ALL THE
RIGHTS AND REMEDIES OF A SECURED LENDER UNDER THE UNIFORM COMMERCIAL CODE OF ANY
APPLICABLE JURISDICTION.  THE NON-LENDER SECURED PARTIES BY THEIR ACCEPTANCE OF
THE BENEFITS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS HEREBY AGREE NOT
TO CONTEST OR OTHERWISE CHALLENGE ANY SUCH COLLECTION, SALE, DISPOSITION OR
OTHER REALIZATION OF OR UPON ALL OR ANY OF THE COLLATERAL.  WHETHER OR NOT A
BANKRUPTCY CASE HAS BEEN COMMENCED, THE NON-LENDER SECURED PARTIES SHALL BE
DEEMED TO HAVE CONSENTED TO ANY SALE OR OTHER DISPOSITION OF ANY PROPERTY,
BUSINESS OR ASSETS OF HOLDING OR ANY OF ITS SUBSIDIARIES AND THE RELEASE OF ANY
OR ALL OF THE COLLATERAL FROM THE LIENS OF ANY SECURITY DOCUMENT IN CONNECTION
THEREWITH.

(C)                                  NOTWITHSTANDING ANY PROVISION OF THIS
SUBSECTION 8.1, THE NON-LENDER SECURED PARTIES SHALL BE ENTITLED TO FILE ANY
NECESSARY RESPONSIVE OR DEFENSIVE PLEADINGS IN OPPOSITION TO ANY MOTION, CLAIM,
ADVERSARY PROCEEDING OR OTHER PLEADINGS (A) IN ORDER TO PREVENT ANY PERSON FROM
SEEKING TO FORECLOSE ON THE COLLATERAL OR SUPERSEDE THE NON-LENDER SECURED
PARTIES’ CLAIM THERETO OR (B) IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY
PROCEEDING OR OTHER PLEADING MADE BY ANY PERSON OBJECTING TO OR OTHERWISE
SEEKING THE DISALLOWANCE OF THE CLAIMS OF THE NON-LENDER SECURED PARTIES.

(D)                                 EACH NON-LENDER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFIT OF THIS AGREEMENT, AGREES THAT THE REVOLVING CREDIT
COLLATERAL AGENT AND THE LENDERS MAY DEAL WITH THE COLLATERAL, INCLUDING ANY
EXCHANGE, TAKING OR RELEASE OF COLLATERAL, MAY CHANGE OR INCREASE THE AMOUNT OF
THE BORROWER OBLIGATIONS AND/OR THE GUARANTOR OBLIGATIONS (AS DEFINED IN THE
GUARANTEE AND COLLATERAL AGREEMENT), AND MAY RELEASE THE PLEDGOR FROM ITS
OBLIGATIONS HEREUNDER, ALL WITHOUT ANY LIABILITY OR OBLIGATION (EXCEPT AS MAY BE
OTHERWISE EXPRESSLY PROVIDED HEREIN) TO THE NON-LENDER SECURED PARTIES.


8.2                         APPOINTMENT OF AGENT

Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Revolving Credit Collateral Agent, as agent under the
Revolving Credit Agreement (and all officers, employees or agents designated by
the Revolving Credit Collateral Agent) as such Person’s true and lawful agent
and attorney-in-fact, and in such capacity, the Revolving Credit Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Revolving Credit Collateral Agent as the
agent and attorney-in-fact of the Non-Lender Secured Parties for the purposes
set forth herein is coupled with an interest and is irrevocable.  It is
understood and agreed that the Revolving Credit Collateral Agent has appointed
the Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

15


--------------------------------------------------------------------------------



8.3                         WAIVER OF CLAIMS

To the maximum extent permitted by law, each Non-Lender Secured Party waives any
claim it might have against the Revolving Credit Collateral Agent or the Lenders
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Revolving Credit Collateral Agent or the Lenders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Loan Documents or any transaction relating to the Collateral
(including, without limitation, any such exercise described in subsection 8.1(b)
above), except for any such action or failure to act which constitutes willful
misconduct or gross negligence of such Person.  None of the Revolving Credit
Collateral Agent or any Lender or any of their respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
Holding, any Subsidiary of Holding, any Non-Lender Secured Party or any other
Person or to take any other action or forbear from doing so whatsoever with
regard to the Collateral or any part thereof, except for any such action or
failure to act which constitutes willful misconduct or gross negligence of such
Person.


SECTION 9     MISCELLANEOUS


9.1                         AMENDMENTS IN WRITING

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Pledgor and the Revolving Credit Collateral Agent; provided that (a) any
provision of this Agreement imposing obligations on the Pledgor may be waived by
the Revolving Credit Collateral Agent in a written instrument executed by the
Revolving Credit Collateral Agent and (b) notwithstanding anything to the
contrary in subsection 10.1 of the Revolving Credit Agreement, no such waiver
and no such amendment or modification shall amend, modify or waive the
definition of “Secured Party” or subsection 6.2 if such waiver, amendment, or
modification would adversely affect a Secured Party without the written consent
of each such affected Secured Party.  For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to the Intercreditor Agreement that would
have the effect, directly or indirectly, through any reference herein to the
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of the Pledgor hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by the
Pledgor and the Revolving Credit Collateral Agent in accordance with this
subsection 9.1.


9.2                         NOTICES

All notices, requests and demands to or upon the Revolving Credit Collateral
Agent or the Pledgor hereunder shall be effected in the manner provided for in
subsection 10.2 of the Revolving Credit Agreement; provided that any such
notice, request or demand to or upon the Pledgor shall be addressed to the
Pledgor at its notice address set forth on Schedule 1, unless and until the
Pledgor shall change such address by notice to the Revolving Credit Collateral
Agent

16


--------------------------------------------------------------------------------


and the Administrative Agent given in accordance with subsection 10.2 of the
Revolving Credit Agreement.


9.3                         NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES

None of the Revolving Credit Collateral Agent or any other Secured Party shall
by any act (except by a written instrument pursuant to subsection 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Revolving Credit
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Revolving Credit Collateral Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Revolving Credit Collateral Agent or such
other Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.


9.4                         INDEMNIFICATION

Each Grantor jointly and severally agrees to pay, and to save the Revolving
Credit Collateral Agent, the Administrative Agent and the other Secured Parties
harmless from, (x) any and all liabilities with respect to, or resulting from
any delay in paying, any and all stamp, excise, sales or other similar taxes
which may be payable or determined to be payable with respect to any of the
Pledged Collateral or in connection with any of the transactions contemplated by
this Agreement and (y) any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement (collectively, the “indemnified
liabilities”), in each case to the extent the Parent Borrower would be required
to do so pursuant to subsection 10.5 of the Revolving Credit Agreement, and in
any event excluding any taxes or other indemnified liabilities arising from
gross negligence, bad faith or willful misconduct of the Revolving Credit
Collateral Agent, the Administrative Agent or any other Secured Party.  The
agreements in this subsection 9.4 shall survive repayment of the obligations and
all other amounts payable under the Revolving Credit Agreement and the other
Loan Documents.


9.5                         SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and shall inure to the benefit of the
Pledgor, the Revolving Credit Collateral Agent and the Secured Parties and their
respective successors and assigns; provided that the Pledgor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Revolving Credit Collateral Agent.

17


--------------------------------------------------------------------------------



9.6                         COUNTERPARTS

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.


9.7                         [RESERVED]


9.8                         SEVERABILITY

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.9                         SECTION HEADINGS

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.


9.10                   INTEGRATION

This Agreement and the other Loan Documents represent the entire agreement of
the Pledgor, the Revolving Credit Collateral Agent, the Administrative Agent and
the other Secured Parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the Pledgor, the
Revolving Credit Collateral Agent or any other Secured Party relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.


9.11                   GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


9.12                   SUBMISSION TO JURISDICTION; WAIVERS

Each party hereto hereby irrevocably and unconditionally:

(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR

18


--------------------------------------------------------------------------------


PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH PARTY AT ITS ADDRESS REFERRED TO IN SUBSECTION 9.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE REVOLVING CREDIT COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT (IN
THE CASE OF ANY OTHER PARTY HERETO) OR THE PARENT BORROWER (IN THE CASE OF THE
REVOLVING CREDIT COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT) SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO;

(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY PUNITIVE DAMAGES.


9.13                   ACKNOWLEDGMENTS

The Pledgor hereby acknowledges that:

(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;

(B)                                 NONE OF THE REVOLVING CREDIT COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GUARANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE GUARANTORS, ON THE ONE HAND, AND THE REVOLVING CREDIT COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, ON THE OTHER HAND, IN
CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE SECURED PARTIES OR AMONG THE GUARANTORS AND THE
SECURED PARTIES.


9.14                   WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


9.15                   ADDITIONAL PLEDGORS.  IN THE EVENT THAT THE PLEDGOR IS
REQUIRED OR REQUESTED TO FURNISH ADDITIONAL OR SUBSTITUTE PLEDGED COLLATERAL
PURSUANT TO SECTION 5.2(B), THE PARENT BORROWER SHALL HAVE THE RIGHT, AT ITS
ELECTION, TO CAUSE ANOTHER SUBSIDIARY (IN LIEU OF THE PLEDGOR) TO ENTER INTO A
SECURITY AGREEMENT, IN A FORM SUBSTANTIALLY IDENTICAL TO THIS SECURITY AGREEMENT
(WITH SUCH CHANGES AS SHALL BE REASONABLY SATISFACTORY TO THE REVOLVING CREDIT
COLLATERAL AGENT

19


--------------------------------------------------------------------------------



PLEDGING A PROMISSORY NOTE OF AN OBLIGOR SUBSIDIARY REASONABLY SATISFACTORY TO
THE REVOLVING CREDIT COLLATERAL AGENT (OR, IF THE NEW PLEDGOR SO ELECTS, CAUSING
TO BE DEPOSITED AN AMOUNT IN THE “COLLATERAL PROCEEDS ACCOUNT” MAINTAINED UNDER
SUCH SECURITY AGREEMENT) SUCH THAT, AFTER GIVING EFFECT TO SUCH PLEDGE (OR
DEPOSIT) AND (IF APPLICABLE) SUBSTITUTION, THE OUTSTANDING PRINCIPAL AMOUNT OF
THE NEW PLEDGOR’S “PLEDGED NOTE” PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN ITS
“COLLATERAL PROCEEDS ACCOUNT” WILL, WHEN ADDED TO THE OUTSTANDING PRINCIPAL
AMOUNT OF THE PLEDGED NOTE PLUS THE AMOUNT, IF ANY, ON DEPOSIT IN THE COLLATERAL
PROCEEDS ACCOUNT CONSTITUTING PLEDGED COLLATERAL HEREUNDER PLUS THE AMOUNT, IF
ANY, ON DEPOSIT IN ANY SECURED CREDITOR COLLATERAL ACCOUNT, BE EQUAL TO
$100,000,000.  IN THE EVENT THAT THE PARENT BORROWER ELECTS TO EXERCISE SUCH
ELECTION, IT SHALL PROMPTLY DELIVER NOTICE OF SUCH ELECTION IN WRITING TO THE
REVOLVING CREDIT COLLATERAL AGENT AND THE PLEDGOR HEREUNDER, AND UPON COMPLIANCE
WITH THE FOREGOING REQUIREMENTS, PLEDGOR SHALL BE RELIEVED OF ANY FURTHER
OBLIGATION TO FURNISH ADDITIONAL OR SUBSTITUTE PLEDGED COLLATERAL UNDER SECTION
5.2(B).


9.16                   RELEASES

(A)                                  AT SUCH TIME AS THE LOANS AND THE OTHER
OBLIGATIONS (OTHER THAN ANY OBLIGATIONS OWING TO A NON-LENDER SECURED PARTY)
THEN DUE AND OWING SHALL HAVE BEEN PAID IN FULL AND THE REVOLVING COMMITMENTS
HAVE BEEN TERMINATED AND NO LETTER OF CREDIT SHALL BE OUTSTANDING (EXCEPT FOR
LETTERS OF CREDIT THAT HAVE BEEN CASH COLLATERALIZED IN A MANNER REASONABLY
SATISFACTORY TO THE ISSUING BANK), ALL PLEDGED COLLATERAL SHALL BE AUTOMATICALLY
RELEASED FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS
(OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE REVOLVING
CREDIT COLLATERAL AGENT AND THE PLEDGOR HEREUNDER SHALL TERMINATE, ALL WITHOUT
DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL
RIGHTS TO THE PLEDGED COLLATERAL SHALL REVERT TO THE PLEDGOR.  AT THE REQUEST
AND SOLE EXPENSE OF THE PLEDGOR FOLLOWING ANY SUCH TERMINATION, THE REVOLVING
CREDIT COLLATERAL AGENT SHALL DELIVER TO THE PLEDGOR ANY PLEDGED COLLATERAL HELD
BY THE REVOLVING CREDIT COLLATERAL AGENT HEREUNDER, AND THE REVOLVING CREDIT
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO THE
PLEDGOR SUCH DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS)
AS THE PLEDGOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

(B)                                 IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION OF ALL OF THE CAPITAL STOCK OF THE PLEDGOR (OTHER THAN TO THE PARENT
BORROWER OR A RESTRICTED SUBSIDIARY) PERMITTED UNDER THE REVOLVING CREDIT
AGREEMENT, THE REVOLVING CREDIT COLLATERAL AGENT SHALL, UPON RECEIPT FROM THE
PARENT BORROWER OF A WRITTEN REQUEST FOR THE RELEASE OF THE PLEDGED COLLATERAL
SUBJECT TO SUCH SALE OR OTHER DISPOSITION, IDENTIFYING THE TERMS OF THE SALE OR
OTHER DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY
EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION BY THE PARENT
BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE REVOLVING
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, DELIVER TO THE PARENT BORROWER OR
THE PLEDGOR ANY OF THE PLEDGED COLLATERAL HELD BY THE REVOLVING CREDIT
COLLATERAL AGENT HEREUNDER AND THE REVOLVING CREDIT COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO THE PLEDGOR (AT THE SOLE COST
AND EXPENSE OF THE PLEDGOR) ALL RELEASES OR OTHER DOCUMENTS (INCLUDING WITHOUT
LIMITATION UCC TERMINATION STATEMENTS) NECESSARY OR REASONABLY DESIRABLE FOR THE
RELEASE OF THE LIENS CREATED HEREBY ON THE PLEDGED COLLATERAL, AS APPLICABLE, AS
THE PLEDGOR MAY REASONABLY REQUEST.

20


--------------------------------------------------------------------------------


(C)                                  UPON THE DESIGNATION OF THE PLEDGOR AS AN
UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE PROVISIONS OF THE REVOLVING
CREDIT AGREEMENT, THE LIEN PURSUANT TO THIS AGREEMENT ON ALL PLEDGED COLLATERAL
OF THE PLEDGOR SHALL BE AUTOMATICALLY RELEASED, AND ALL OBLIGATIONS OF THE
PLEDGOR HEREUNDER SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR
PERFORMANCE OF ANY ACT BY ANY PARTY AND THE REVOLVING CREDIT COLLATERAL AGENT
SHALL, UPON THE REQUEST OF THE PARENT BORROWER, DELIVER TO THE PLEDGOR ANY
PLEDGED COLLATERAL HELD BY THE REVOLVING CREDIT COLLATERAL AGENT HEREUNDER AND
THE REVOLVING CREDIT COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE
AND DELIVER THE PLEDGOR (AT THE SOLE COST AND EXPENSE OF THE PLEDGOR) ALL
RELEASES OR OTHER DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION
STATEMENTS) NECESSARY OR REASONABLY DESIRABLE FOR THE RELEASE OF THE LIENS
CREATED HEREBY ON THE PLEDGED COLLATERAL AS THE PLEDGOR MAY REASONABLY REQUEST.

(D)                                 IF AT ANY TIME ANY AGENT OR ANY OTHER
SECURED PARTY IS PAID, OR COLLECTS OR RECEIVES, AT ANY TIME (UPON THE EXERCISE
OF REMEDIES OR OTHERWISE) AN AMOUNT THAT EXCEEDS, WHEN AGGREGATED WITH ALL OTHER
AMOUNTS PAID, PAID OVER TO OR COLLECTED OR OTHERWISE RECEIVED BY ANY AGENT OR
ANY SECURED CREDITOR AT ANY TIME (UPON THE EXERCISE OF REMEDIES OR OTHERWISE)
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT, ANY OTHER RESTRICTED ASSETS
COLLATERAL DOCUMENT OR THE PLEDGED COLLATERAL, THE MAXIMUM AGGREGATE SECURED
AMOUNT, ALL PLEDGED COLLATERAL SHALL BE AUTOMATICALLY RELEASED FROM THE LIENS
CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE
EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE REVOLVING CREDIT COLLATERAL
AGENT AND THE PLEDGOR HEREUNDER SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY
INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE PLEDGED
COLLATERAL SHALL REVERT TO THE PLEDGOR, PROVIDED THAT (I) THE FOREGOING RELEASE
AND TERMINATION SHALL NOT OCCUR IF THE EXISTING INDENTURE CEASES TO BE IN FULL
FORCE AND EFFECT AS A RESULT OF THE SATISFACTION AND DISCHARGE THEREOF IN
ACCORDANCE WITH ITS TERMS AND (II) THE FOREGOING RELEASE AND TERMINATION SHALL
NOT OCCUR IF THE PLEDGOR SHALL HAVE GRANTED A LIEN TO ANY PERSON ON THE PLEDGED
COLLATERAL RESULTING IN THE EXISTING NOTES BEING EQUALLY AND RATABLY SECURED BY
THE PLEDGED COLLATERAL PURSUANT TO SECTION 5.03 OF THE EXISTING NOTES INDENTURE,
FOR SO LONG AS THE EXISTING NOTES ARE SO EQUALLY AND RATABLY SECURED.  AT THE
REQUEST AND SOLE EXPENSE OF THE PLEDGOR FOLLOWING ANY SUCH TERMINATION, THE
REVOLVING CREDIT COLLATERAL AGENT SHALL DELIVER TO THE PLEDGOR ANY PLEDGED
COLLATERAL HELD BY THE REVOLVING CREDIT COLLATERAL AGENT HEREUNDER, AND THE
REVOLVING CREDIT COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND
DELIVER TO THE PLEDGOR SUCH DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC
TERMINATION STATEMENTS OR AMENDMENTS TO FINANCING STATEMENTS IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE PLEDGOR) AS THE PLEDGOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


9.17                   JUDGMENT

(A)                                  IF FOR THE PURPOSE OF OBTAINING JUDGMENT IN
ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ONE CURRENCY INTO
ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT THAT THEY MAY
EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES THE REVOLVING CREDIT COLLATERAL AGENT
COULD PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.

21


--------------------------------------------------------------------------------


[Remainder of page left blank intentionally; Signature pages follow.]

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

 

 

 

 

 

 

 

 

 

 

By:

 

SERVICEMASTER CONSUMER SERVICES,

 

 

 

INC., its general partner

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ernest J. Mrozek

 

 

 

 

Name:

 

Ernest J. Mrozek

 

 

 

Title:

 

President & Chief Operating

 

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Eric Zarnikow

 

 

 

 

Name:

 

Eric Zarnikow

 

 

 

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

/s/ Ernest J. Mrozek

 

 

 

 

Name:

 

Ernest J. Mrozek

 

 

 

Title:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Eric Zarnikow

 

 

 

 

Name:

 

Eric Zarnikow

 

 

 

Title:

 

Senior Vice President & Treasurer

 


--------------------------------------------------------------------------------


Acknowledged and Agreed to as of

the date hereof by:

CITIBANK, N.A.,
as Administrative Agent and Collateral Agent

By:

/s/ Edward T. Crook

 

 

Name: Edward T. Crook

 

Title: Managing Director

 

2


--------------------------------------------------------------------------------